UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File 272199 100 (Exact name of registrant as specified in its charter) Iowa 20-4195009 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2108 140th Avenue, P.O. Box 21 Algona, IA50511 (Address of principal executive offices) (515) 395-8888 (Registrant’s Telephone Number, including area code) Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes o Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of June 30, 2010, there were 49,159 limited liability company membership units issued and outstanding. TABLE OF CONTENTS TABLE OF CONTENTS PAGE FORWARD-LOOKING STATEMENTS 1 PART I - FINANCIAL INFORMATION 2 Item 1. Unaudited Financial Statements 2 Unaudited Balance Sheets 2 Unaudited Statements of Operations 3 Unaudited Statements of Cash Flows 4 Notes to Unaudited Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 33 PART II - OTHER INFORMATION 34 Item 1. Legal Proceedings 34 Item 1A. Risk Factors 35 Item 3. Defaults Upon Senior Securities 36 Item 5. Other Information 36 Item 6. Exhibits 37 SIGNATURES 38 i FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. In particular, statements by the Company regarding its judicial dissolution process under Iowa Code Section 490A, Subchapter XIII of the Iowa Limited Liability Company Act (the LLC Act) and foreclosure proceedings, as well as other statements of management’s expectations, anticipations, beliefs, plans, intentions, targets, estimates, or projections and similar expressions relating to the future, are forward-looking statements within the meaning of these laws. Forward-looking statements in some cases can be identified by their being preceded by, followed by or containing words such as “estimate,” “plan,” “project,” “forecast,” “intend,” “expect,” “anticipate,” “believe,” “seek,” “target” and other similar expressions. Forward-looking statements are based on assumptions and assessments made by the Company’s management in light of their experience and their perception of historical trends, current conditions, expected future developments and other factors they believe to be appropriate. Any forward-looking statements are not guarantees of the Company’s future performance and are subject to risks and uncertainties that could cause actual results, developments and business decisions to differ materially from those contemplated by any forward-looking statements. Readers are cautioned not to place undue reliance on such forward-looking statements, which are made as of the date of this Form 10-Q.Except as required by law, the Company undertakes no obligation to update any forward-looking statements. Some of the factors that may cause actual results, developments and business decisions to differ materially from those contemplated by any forward-looking statements include the following: · the Company’s ability to collect its remaining assets; · the Company’s ability to fund the winding up of its affairs, liquidating its assets and distributing its assets under the LLC Act; · the Company’s expectation that there will not be any monies or assets available to distribute to its members as part of the winding up of its affairs under the LLC Act; and · the Company’s ability to obtain court approval of motions with respect to its application for dissolution prosecuted by the Company from time to time and obtain a Decree of Dissolution and file Articles of Dissolution with the Secretary of State of the State of Iowa under the LLC Act. No assurance can be given as to the amounts, if any, that ultimately will be distributed with respect to the Company’s liabilities to creditors. Accordingly, the Company urges that the appropriate caution be exercised with respect to existing and future investments in any of these liabilities. 1 PART I - FINANCIAL INFORMATION Item1. Unaudited Financial Statements. East Fork Biodiesel, LLC (A Development Stage Company) Unaudited Balance Sheets June 30, September 30, Assets (Note 2) Current Assets: Cash and cash equivalents $ $ Restricted cash with lender (Note 2) - Inventory Prepaid expenses Total current assets Property and Equipment: Land Plant and processing equipment Office building, furniture and fixtures Accumulated depreciation including impairment charge Other Asset, restricted cash in escrow - $ $ Liabilities and Members' Equity (Deficit) Current Liabilities: Current maturities of long-term debt (Note 2) $ $ Accrued interest payable Accounts payable and accrued expenses Total current liabilities Commitments (Notes 4, 5 and 6) Members' Equity (Deficit): Member contributions, net of issuance costs, units outstanding June 30, 2010 and September 30, 2009 49,159 Deficit accumulated during the development stage ) ) ) $ $ The accompanying Notes are an integral part of the Unaudited Financial Statements. 2 East Fork Biodiesel, LLC (A Development Stage Company) Unaudited Statements of Operations January 5, 2006 (Date of Three Months Ended Nine Months Ended Inception) to June 30, June 30, June 30, June 30, June 30, Revenues: Sales (Note 5) $
